McLennan, J. (dissenting):
The action was commenced on the 26th day of September, 1896, to recover for injuries sustained by the plaintiff in an accident which occurred on the 3d day of June, 1896, alleged to have been caused by the negligence of the defendants.
At the time in question the defendants were copartners, engaged in the tannery business in the city of Olean, N. Y. They occupied a building for such purpose in which there was a line shaft (so called) extending its entire length, and used for the purpose of propelling machinery by means of belts which went upon pulleys upon such shaft. At the place of the accident, and under or near said shaft, the defendants had erected a platform for their employees to go upon whenever it became necessary for them to shift a belt from a loose to a tight pulley, or vice versa. It was intended that such belt should be shifted from one pulley to another by means of a lever, so shaped at one end that it would catch the belt, and by *201moving the other end shift it from one pulley to the other. This lever was operated by a person upon the platform at such shaft.
The plaintiff was in the employ of the defendants at the time of the accident, and had been continuously for nearly a montli previous to that time. He was charged with the duty of looking after the machinery operated by the defendants, and his previous experience in such work was such that it may be assumed that he was reasonably familiar with such machinery and the manner of operating it.
On the day of the accident the belt connected with the shaft in question became stationary upon the tight pulley, and the friction caused it to smoke or burn, and it became necessary to move such belt from the tight pulley to the loose pulley, which would relieve the friction and stop the machinery. To do this the plaintiff went upon the platform in question to change the belt from the tight pulley to the loose pulley, and while so engaged the accident occurred, and the injuries complained of were received by the defendant.
The contention of the plaintiff is, and was upon the trial, that the accident resulted because of a latent defect in the platform erected and maintained by the defendants for his use and the use of their other employees.
The contention of the defendants is, and was upon the trial, that the accident resulted because of the negligent act of the plaintiff in attempting to remove the belt from the tight pulley to the loose pulley with his hands, instead of by means of the lever which the defendants had provided for that purpose.
The evidence on the part of the plaintiff tended to show that he went upon the platform in the ordinary way, to shift the belt in question; that he attempted to shift such belt by means of the lever which was provided by the defendants for that purpose; that he was unable to do so, and that, when near the belt, he attempted to ascertain whether such belt could not be shifted by the lever, and for that purpose looked over on to the opposite side, and that while so doing the belt suddenly started; that he thereupon stepped back on the platform away from said belt, and that the outer board or plank of the platform tipped up, and to save himself he threw up his hands inyoluntarily, caught hold of the then moving belt, and was carried some distance, when he fell and sustained the injuries complained of.
*202The evidence on the part of the defendants tended to show that the plaintiff went upon the platform in question, attempted to move the belt from the tight pulley to the loose pulley by means of the lever provided for that purpose, and being unable to do so, lie took hold of the belt with his hands for the purpose of shifting it; that the belt then started to move; that he clung to it and was carried to the place where he fell and sustained the injuries of which he ■complains.
All the evidence given upon the trial was directed to one or the ■other of those theories.
It was substantially conceded upon the trial that if the accident happened as claimed by the defendants, the plaintiff could not recover, for the reason that he had no right to attempt to shift the belt with his hands, even if it could not be accomplished by the use of the lever, the means provided by the defendants for that purpose. There was a sharp contest as to whether or not the platform furnished by the defendants for the use of the plaintiff and their other employees was defective. In that regard the evidence was to the effect that the outer board or plank was not nailed, but was in such condition that, if a person stepped upon it, it would tip up and cause him to fall, and that this condition, owing to the accumulation of oil and dirt upon the platform, could not be discovered by the plaintiff in the exercise of ordinary care and prudence. The evidence upon that question was sufficient to require that it be submitted to the jury.
The evidence was also of such a character as required the determination of the jury as to how the accident occurred; whether as claimed by the plaintiff, or as claimed by the defendants.
If the accident occurred as claimed by the plaintiff, and the defendants were negligent in the construction or maintenance of the platform, and that was the cause of the injury, the plaintiff is entitled to recover. If, upon the other hand, the accident resulted because of the negligence of the plaintiff in attempting to shift the belt with his hands instead of with the lever provided by the defendants, the plaintiff cannot recover.
The learned trial justice in his charge to the jury recited all the material facts disclosed by the evidence, and distinctly and unequivocally stated the respective claims of the parties, and charged the jury *203explicitly that if the accident resulted as claimed by the defendants, no recovery can be had; but that if it resulted as claimed by the plaintiff, and they found that the defendants were negligent in the ■construction or maintenance of the platform in question, and that such negligence caused the injury, then the plaintiff is entitled to recover.
The learned trial justice, in his charge to the jury, said: “The belt was burning or smoking. Of course, it became his duty at the time to protect the property for his employer. The best thing that ■occurred to him was to notify the engineer to stop the power. He went up to the engine house for that purpose, and that was near where he was at work, sej>arated only by the brick wall from the bark house, and was unable to find the engineer. He looked for ■another man, whom he names, and was unable to find him. He then returned to the bark house (the place where the shaft in question was), went upon this platform and by means of the shifter undertook to change the belt over on to the loose pulley, and in that way protect it. It was his duty to do this in the interest of his ■employer. It was his duty to do it in just the manner he attempted to do it, because that was the manner provided by his employer, .and so far as the evidence shows it was a proper manner. He was unable to shift the belt by means of the shifter, and imagining that something was in the way on the other side, out of his sight, his statement is that he went up to the belt, leaned over for the purpose of looking at the other side, and having got the belt over an inch ■or two on the loose pulley, while he was looking over in that way, it started and the belt raked against him, as he describes it, and he stepped back out of the way of it, free of it, stepping upon the outside plank of the platform, which tipped and allowed him to fall, and in the act of falling he reached for some support and grabbed or caught hold of the belt, and was carried some distance off from the platform and dropped in the vicinity of the bark mill, receiving the injury which is complained of. That is substantially the statement and claim of the plaintiff as to the manner in which he was injured. The claim of the defendant is that he was injured in an altogether different way. Their claim is that he went upon this platform, attempted to .shift the belt by the use of the shifter, and failing in that he undertook to draw it over with his hands, taking *204hold of it and in the act of drawing it over in that way he got it over far enough so that motion was established, and he was carried' by the belt to the place where he received his injury.
“ That difference in the claims of the parties presents substantially the question to be tried by you and decided, and when you have decided that question there is very little more, of this case for you to consider. All of the evidence which has been given, both by the plaintiff and the defendant, has been given to sustain either the one or the other of these claims.”
We think the learned trial justice stated substantially the claims of the respective parties, and that he was correct in the statement that all of the evidence which had been given, both by the plaintiff and defendants, was given to sustain one or the other of those claims.
The court further said: “ He (the plaintiff) had no right, if he was unable to accomplish his purpose of saving the property by the use of such appliances as had been provided, or in a reasonable and prudent way, without unnecessarily subjecting himself to injury, to go any further with it. He should have let it perish, because he was not called upon to submit himself to injury for the purpose of saving the property, even if it had burned the belt or the property itself.”
Again, the court said : “ And that presents the defendants’ side of the question. Their claim is that after he had attempted to shift the belt by the use of the appliances provided by the defendants which were adequate, that he attempted to do it in a careless manner ; that he thereby subjected himself unnecessarily to injury, and that that did result, that carelessness in the in jury which he received. In other words, they claim that he went to the pulley after having, tried the other means, took the belt in his hands and attempted to shift it in that way, and that while he was engaged in that act that the belt started and earned him off the platform. That presents their side of it.
“ Now, gentlemen, if that is true, if that is the way this accident happened, the plaintiff cannot recover in this case.”
Again, the court said : “If you find that the plaintiff was injured in the way claimed by him, and that the master had failed to discharge his duty by leaving this plank unfastened and in the condition in which he describes it, then the plaintiff is entitled to recover. *205If you find that that was not the cause of the accident; that the plaintiff was engaged in shifting the belt with his hands, and while engaged in that act was carried off the platform and injured, then he cannot recover. And for the purpose of ascertaining what the fact is you are to examine all the evidence which has been given by either side, or by any witness who has been called in the case.”
It will be seen that the court charged, in substance, that if the accident resulted because of the attempt on the part of the plaintiff to shift the belt with his hands, no recovery could be had. It was the contention upon the trial, and the sole contention of the defendants, that this the plaintiff did, and, therefore, that he could not recover. It was the contention, and the sole contention of the plaintiff upon the trial, that he did not attempt to change the belt with his hands, but that while examining it it started ; that he then stepped back and stepped upon the loose plank, which tipped and caused the injury.
No fault was found by the defendants’ counsel with the statement of the trial justice as to the claims of the respective parties. No exception was taken to anything that was said in that regard. So far as it appears, the statement of the trial justice was accepted as presenting the precise issues involved in the case.
After the charge of the court the counsel for the defendants made the following request:
“ I request the court to charge the jury that if the plaintiff attempted to shift the belt by taking hold of it with his hands, and he was caused to step back by reason of his being carelessly in close proximity to the belt when it started, he cannot recover, even if they find that the outer edge of the platform tipped. The court: I decline to change my charge on that question.”
And defendants’ counsel duly accepted.
It is now urged that, because the court declined to charge as requested, a new trial should be granted. If we correctly interpret the charge of the learned trial justice, it was to the effect that if the plaintiff attempted to shift the belt by taking hold of it with his hands, no recovery could be had, and, therefore, the charge was as favorable to the defendants as if it had been made in the words of the request.
As before said, upon the evidence in this case the issue presented *206was sharp and distinct. Did tlie plaintiff attempt to shift the belt from one pulley to the other by taking hold of it with his hands ?' If so, the court charged, in substance, that the plaintiff could not. recover. If the request had been, “ If the plaintiff, after attempting to shift the belt, went carelessly in close proximity to it, and by reason of such carelessness the accident resulted, he cannot recover.”' If such request had been refused the defendants might have cause to complain. But the court, having charged in effect that if the plaintiff attempted to shift the belt with his hands no recovery could bo had, we cannot perceive any theory upon which the defendants, were prejudiced by the refusal to charge as requested.
The charge of the learned trial justice fairly presents the salient points of the evidence, clearly presents the claims of the respective-parties, correctly states the principles of law involved, and we think that while the request to charge states a sound proposition of law in the abstract, it had no application to the facts in this case.
It is not claimed that the plaintiff was not seriously injured, or that the amount of the verdict was excessive.
The conclusion is reached that the judgment and order appealed from should be affirmed, with, costs.
Spring, J., concurred.
Judgment and order reversed and a new trial ordered, with costs to the appellant to abide the event.